Opinion issued December 2, 2021




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-21-00580-CR
                            ———————————
                       IN RE JOSEPH NELSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Joseph Nelson, acting pro se, has filed a petition for writ of mandamus

asserting that he is entitled to an examining trial and complaining of his pre-trial

detention.1 Among other things, the petition does not comply with the requirements




1
      The underlying case is The State of Texas v. Joseph Nelson, cause number 20-CR-
      3161, pending in the 122nd District Court of Galveston County, Texas, the
      Honorable John Ellisor presiding.
enumerated in the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 52.3(a)–

(h), (j)–(k); TEX. R. APP. P. 52.7. Accordingly, we deny the petition.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Kelly and Landau.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2